NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

BROCK MICHAEL TROUTMAN,                      )
                                             )
             Appellant/Cross-Appellee.       )
                                             )
v.                                           )      Case No. 2D17-1573
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee/Cross-Appellant.       )
                                             )

Opinion filed December 6, 2019.

Appeal from the Circuit Court for Pinellas
County; Pat Siracusa, Judge.

Rupak R. Shah of Escobar & Associates,
P.A., Tampa, for Appellant/Cross-Appellee.


Ashley Moody, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Senior Assistant Attorney General, Tampa,
for Appellee/Cross-Appellant.


PER CURIAM.


             Affirmed.



CASANUEVA, MORRIS, and SALARIO , JJ., Concur.